Order filed August 9, 2011, Withdrawn, Appeal Reinstated and Order filed August
23, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00603-CR
                                     ____________

                     KRISTEN LACHELLE BONNEE, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 337th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1285410


                                         ORDER

       On August 9, 2011, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine if appellant was entitled to a reporter’s record
without advance payment of costs and appointed counsel on appeal.

       On August 10, 2011, a supplemental clerk’s record was filed containing an
appointment of counsel on appeal. The reporter’s record was filed August 15, 2011.
Accordingly, our order of August 9, 2011, is withdrawn. The appeal is reinstated.
Appellant’s brief is due September 22, 2011.




                                        PER CURIAM




                                          2